Kupferman, J. P. (dissenting in part).
If I were to reach the issue of abuse of discretion, still photographs on a limited basis should have been allowed. They are less intrusive than sketches which have long been permitted, and they would accord with the criteria postulated by Trial Judge Bell and Administrative Judge McQuillan.
Sullivan, Ellerin and Smith, JJ., concur with Kassal, J.; Kupferman, J. P., dissents in part in an opinion.
Proceeding pursuant to CPLR article 78 seeking review of orders issued by respondents Justices Bell and McQuillan, on December 21 and December 29, 1987, respectively, which denied petitioners’ application for any and all audio-visual coverage in an action entitled People v Robert Chambers, is dismissed; cross motion by defendant Chambers to be added to said proceeding as a respondent, granted; and cross motions by respondents to dismiss the proceeding, granted.